USCA4 Appeal: 22-6577      Doc: 8         Filed: 10/18/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6577


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SEAN FRANCIS SCHAFFNER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:10-cr-00370-RBH-1)


        Submitted: October 13, 2022                                     Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Sean Francis Schaffner, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6577      Doc: 8         Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

               Sean Francis Schaffner appeals the district court’s order denying his motion for a

        sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), and his motions for a reduced

        sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). We have

        reviewed the record on appeal and conclude that the district court did not abuse its

        discretion in denying relief. See United States v. Webb, 5 F.4th 495, 498 (4th Cir. 2021)

        (providing standard for motions for reduction in sentence); United States v. Kibble, 992

        F.3d 326, 329 (4th Cir.) (providing standard for compassionate release motions), cert.

        denied, 142 S. Ct. 383 (2021). Accordingly, we affirm for the reasons stated by the district

        court. United States v. Schaffner, No. 4:10-cr-00370-RBH-1 (D.S.C. Apr. 26, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2